Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161919                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161919
                                                                    COA: 348041
                                                                    Wayne CC: 18-006921-FC
  DERAY GIBSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 25, 2020 judgment
  and the August 6, 2020 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
           b0524
                                                                               Clerk